Citation Nr: 1449658	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for loss of balance and dizziness.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 2001 to May 2001 and active military service from August 2004 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA Regional Office (RO) in Lincoln, Nebraska.

The Veteran also appealed the issue of service connection for a back disorder.  In a September 2013 rating decision, the RO granted service connection for chronic back pain due to neurofibromatosis.  The Veteran disagreed with the initial rating assigned; however, no substantive appeal was received following the February 2014 statement of the case.  Consequently, the Board concludes that the only issues on appeal are those listed on the first page.  

Since the last supplemental statement of the case (SSOC), additional evidence was added to the claims file while it was at the RO.  However, such evidence is not pertinent to the issue being decided below or is duplicative or cumulative of evidence previously considered by the RO.  Consequently, remand of the issue of service connection for sleep apnea is not warranted.  See 38 C.F.R. § 19.37(a) (2014).

The issues of service connection for a TBI and loss of balance and dizziness being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea was not present during the Veteran's service and a currently diagnosed sleep disorder did not develop as a result of any incident during service.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letter dated in July 2011 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records.  
The Board finds that a medical opinion on the question of service connection for sleep apnea is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or that a sleep disorder may be related to his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27) (2014).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that, if a claim relates to a period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active service and the claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show no complaints of, treatment for, or diagnosis of, sleep apnea or any other sleep disorder.  An August 2005 examination revealed that pertinent normal body systems were clinically normal.  Post-deployment health assessments dated in August 2005 and September 2005 both show that the Veteran denied still feeling tired after sleeping.  A September 2005 report of medical history shows that the Veteran denied having frequent trouble sleeping.  A January 2006 post-deployment health assessment reveals that the Veteran did not report problems sleeping or still feeling tired after sleeping.

In his June 2011 claim, the Veteran asserted that his sleep apnea began in February 2005.  Post-service treatment records show that in September 2011, the Veteran was diagnosed with a breathing related sleep disorder.  A sleep study in October 2011 was negative for obstructive sleep apnea.  The Veteran's treatment records do not show that he reported incurring an in-service event, injury or disease.  They also do not contain any opinion relating a breathing related sleep disorder to his military service.  

In a December 2011 statement, the Veteran reported that his ex-girlfriends all told him that he stopped breathing while sleeping.

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is not warranted.  Although the evidence shows that the Veteran currently has a breathing related sleep disorder, it does not show that it is related to his military service.

The evidence does not show that the Veteran incurred any event, injury or disease to any pertinent body system or that a sleep disorder had its onset in service.  His STRs are silent for any complaints associated with sleep apnea or any other sleep disorder.  As discussed above, he had normal pertinent body systems in August 2005 and he denied still feeling tired after sleeping in August 2005 and September 2005.  He also denied frequent trouble sleeping in September 2005 and did not report having problems sleeping or still feeling tired after sleeping in January 2006.  Although the Veteran reported in his claim that his sleep apnea began in February 2005, the fact that he did not report any relevant symptomatology in health assessments subsequent to that weighs against a finding that the onset of any sleep disorder occurred during service.  None of his treatment records post-service indicate that the he incurred an event, injury or disease in service or that a sleep disorder may be related to his military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to any pertinent body system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to a pertinent body system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of a sleep disorder is in 2011, several years after the Veteran's ACUDTRA in 2001 and active duty ending in 2005.  None of the Veteran's treatment records contain any opinion indicating that a sleep disorder had its onset during service.  
The overall evidence of record as discussed above weighs against a finding of a sleep disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a sleep disorder and his active duty, service connection for sleep apnea or any other sleep disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a sleep disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between sleep apnea or any other sleep disorder and the Veteran's active duty, service connection for sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  A June 2011 TBI consultation shows that the Veteran was opined to have had in-service TBIs based on his reports of head injuries while deployed to Iraq from a blast exposure, two falls, and hitting his head on the roof of a vehicle.  The report shows that the Veteran complained of dizziness and loss of balance.  The physician opined that the Veteran recovered from the TBI; however, the Veteran disputes the testing performed at the examination.  As the Veteran has not been afforded a comprehensive VA examination to determine whether he has any residuals from reported in-service TBIs, the Board concludes that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Nebraskan Western-Iowa Healthcare System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran a VA examination to determine the nature, extent, and etiology of any TBIs and dizziness and loss of balance.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed TBI and dizziness and loss of balance are related to his military service.  The examiner should address the Veteran's reports of in-service TBIs shown in the June 2011 consultation report.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


